Ingraham, J.:
The- plaintiff brought this action to recover commissions for the sale of certain real property in the city of New York. The defendants were residents of Rome, Italy. The complaint alleges that the defendants employed the plaintiff as a broker to procure a pur- • chaser of a piece of real estate in the city of New York for the sum of $105,000 ; that the plaintiff produced the purchaser and, therefore, duly performed all the conditions of employment on its part, and that .the defendants conveyed the property to the said purchaser so procured for the sum of $105,000, on which the plaintiff was. entitled to $1,050. commissions. Mr. William H. L. Lee, an attorney at law, was called as a witness for "the plaintiff and testified that he had represented the defendants in some legal business; that a Mr. Cohn called at his office in April, 1906, in relation to the sale of this real property owned by the defendants ; that the witness had received a letter from one of the defendants which stated that the writer and her sister, (the other defendant) did not quite agree about the sale of the Thirty-fifth street house, but that if the witness would sell it for $105,000 the defendants would be content; that the witness read tli.e part of it in relation to this house to Mr. Cohn ; that the witness did not say to Cohn that the defendants *699would accept that price ; that there were a dozen brokers who were endeavoring to procure a purchaser for the property; that subsequently Mr. Cohn produced as a purchaser a Mr. Avery; that the witness told Mr. Cohn and Mr. Avery that he had no power of attorney to sell the property when Mr. Avery offered $105,000 for it; whereupon the witness sent a cable to one of the defendants at Rome informing her of the offer of $105,000 for the Thirty-fifth street house, subject to a lease, seventy per cent mortgage, five per cent, and the remainder cash ; that after sending this cable the witness went out of town and during his absence an answer to this cable was received at his office, signed by the defendant Lee, stating that “ if party responsible and no mortgage tax, accept; ” that on the following day (April twenty-ninth) there was received at Mr. Lee’s office in New York another cablé which said: “Refuse offer Lucy Ward wire offer hundred fifteen please consult together.” On Mr. Lee’s return to his office on Monday, April thirtieth, he found these two cables, and in compliance with the second cable, Mr. Lee informed Cohn and his clients that the deal was off, that the defendants would not convey to them, and this seems to have been" the end of the transaction so far as Cohn was concerned. Subsequently, Avery tendered to Mr. Lee-a check for $5,000 on account of the transaction, but Mr. Lee said he had no authority to receive it and declined to do so. Avery then offered to pay the whole of the purchase price ($105,000) in cash, which Mr. Lee declined to accept. Subsequently Avery brought a suit in the Supreme Court, against the defendants for the specific performance of an alleged agreement for the sale of this property, represented by these letters, conversations and cables. Another person, named De Witt, also commenced an action for the specific performance of an agreement which he claimed he had- in relation to the purchase of this property, these two suits proceeding until some time in January, 1908, when Avery undertook to procure a settlement of the De Witt suit, and in consideration of that settlement the defendants conveyed to him the property in question at the price which he originally offered for it ($105,000), and this settlement was carried out. Avery obtained a release of the D'e Witt claim, and the defendants conveyed the property to Avery for $105,000 in cash on the 7th of January, 1908; whereupon the *700plaintiff commenced this action to recover the broker’s commissions for the sale of the property and has obtained a judgment, from which the defendants appeal.
"I do not think there is any evidence of an employment of the plaititiff by the defendants. The transaction in relation to the plaintiff’s connection was between Mr. Lee, who had before acted as the defendants’ attorney at law, but who expressly disclaimed any authority to act for them in relation to the sale of this property and upon the evidence had no such authority, and the plaintiff. One of the defendants had stated to Mr.,Lee that she and her sister would,be content to sell the property for $105,000, and Avery had made an offer of that sum which was cabled to one of the defendants. The defendant to whom that cable was sent replied, accepting it upon certain conditions. Before that cable ivas received by Mr. Lee, it was countermanded and the proposition was declined.. It is quite apparent that there was no sale effected. The terms had never been agreed to. Mr. Lee was'not acting as the agent of the plaintiff, nor of the purchaser, but was nierely a conduit through which the offer was communicated to the defendants. There was no statement to the defendants, directly or by implication, that a broker had been employed or that any compensation was to be paid to a broker for effecting a sale. After these defendants had been involved in these two lawsuits, two persons asking for the specific performance of alleged contracts of sale, and almost two years after the original transaction, the defendants conveyed the property to Avery, the person who had made an offer through the plaintiff; but there is no principle upon which this can be said to be a ratification of an. employment by Mr. Lee for the defendants in April, 1906. -Neither of the defendants, so far as appears, knew anything about a claim of the plaintiff, and, so far as appears, none had ever been made. It is not claimed that the plaintiff had any connection with the transaction after the rejection of Avery’s offer on April 30,■ 1906, and the plaintiff had nothing to do with the settlement of the lawsuits in January, 1908, which involved considerable negotiations, and which was finally carried out by the conveyance of the property to Avery. The settlement of these litigations and the conveyance of the property in pursuance of them cannot at all relate hack to the original transaction through which Avery first became interested in *701the property. There was thus no employment of the plaintiff by the defendants, no agreement to pay it any compensation for procuring a purchaser of the property, no services rendered to the defendants of which they had knowledge and which they accepted. Under these circumstances I do not see how there can be any liability to the plaintiff. The sole service that the plaintiff rendered was the voluntary production of a purchaser who made' a bid for this property, which, upon being communicated to the defendants, was rejected, and after that the plaintiff had nothing further to do with the transaction. The fact that the purchaser at first presented by the plaintiff, by tying up the property by an action and a Us pendens, involved the defendants in litigation with another person who had also made á claim to be entitled to a conveyance of the property, and was enabled subsequently to obtain a conveyance of the property for the amount originally offered, could not impose a liability upon the defendants for alleged services which were not rendered on their employment, and of which they had no knowledge.
I think, therefore, that the judgment and order appealed from should be reversed and a new trial .ordered, with costs to the appellants to abide the event.
McLaughlin and Scott, JJ., concurred ; Houghton and Clarke, JJ., dissented.